Citation Nr: 0003522	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-12 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 1, 1998, 
for an apportionment of the veteran's disability compensation 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to January 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 Special Apportionment Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted the appellant's minor 
child a monthly apportionment of the veteran's disability 
compensation benefits, effective March 1, 1998.

Upon review of the veteran's claims file and the development 
contained therein, the Board notes undated administrative 
correspondence from the Seattle RO to the Oakland RO, which 
indicates that the appellant's claim for apportionment was 
actually received in January 1998, not February 1998.  As 
such, the effective date needed to be revised.  To date, it 
does not appear that the Oakland RO has effectuated an 
earlier effective date and provided the appropriate parties 
with notice.  Accordingly, the Board finds this issue before 
it for consideration.  For the reasons discussed below, the 
Board finds that an effective date of January 27, 1998, but 
no earlier, to be warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained by the RO.

2.  The Seattle RO received the appellant's claim for 
apportionment on January 27, 1998.  There is no other 
evidence of record indicating that the appellant wished to 
pursue the issue of apportionment of the veteran's VA 
disability compensation benefits prior to January 27, 1998.

3.  In a May 1998 Special Apportionment Decision, the Oakland 
RO allowed a monthly apportionment of $122 for the 
appellant's minor child, the veteran's daughter, effective 
from March 1, 1998.


CONCLUSION OF LAW

An effective date of January 27, 1998, for an award of 
apportionment to the appellant's minor child is warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In general, controlling law and regulation provide that, 
unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991).  Specifically as to 
apportionment claims, regarding original claims, the 
effective date shall be fixed in accordance with the facts 
found; on other than original claims, the effective date is 
from the first day of the month following the month in which 
a claim was received for apportionment of a veteran's award.  
38 C.F.R. § 3.400(e) (1999).

Regulation provides that a claim is a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  See 38 C.F.R. §3.1(p) (1999).


II.  Factual Background

On January 27, 1998, the Seattle RO received the appellant's 
informal claim for an apportionment for her minor child, the 
veteran's daughter.  This informal claim consisted of 
correspondence, in which the appellant set forth her reasons 
for seeking an apportionment of the veteran's disability 
compensation benefits.  This piece of correspondence was then 
forwarded to the Oakland RO and was received on February 5, 
1998.  Pursuant to development of this issue, the Oakland RO 
issued a Special Apportionment Decision in May 1998, in which 
it determined that the appellant's daughter was entitled to a 
monthly apportionment of $122, effective from March 1, 1998.  
The appellant then appealed the effective date assigned.

At her video hearing before a Member of the Board (conducted 
in December 1999), the appellant testified that she had been 
told by the veteran's guardian (his wife) that in 1991 she 
had filed for increased benefits, having listed all of the 
veteran's stepchildren and biological children.  (Transcript 
(T.) at 2-3).  The appellant's daughter had never received 
any of that money.  (T. at 3).  The appellant also testified 
that she had started her claim for apportionment in 1997, 
having spoken to someone by phone at the Oakland RO.  (T. at 
4).  When asked what her conversations had resulted in, the 
appellant testified that she had then filed a claim for 
apportionment.  Id.  When asked if there had been anything 
filed with the RO prior to a January 1998 letter, the 
appellant responded in the negative.  (T. at 5).  

III.  Analysis

The Board acknowledges the appellant's contentions that her 
daughter is entitled to an earlier effective date for the 
monthly apportionment assigned by the RO, given that in 1991 
VA apparently began providing additional benefits to the 
veteran in order to provide for his children.  The 
appellant's minor child, the veteran's daughter, never 
received any of this money.  However, VA's discretion, and 
therefore the Board's discretion, as to the effective date of 
an award of apportionment is circumscribed by applicable law 
and regulation that preclude an effective date earlier than 
the date of receipt of the application therefor.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As such, given the 
facts in this case and the applicable law and regulation, the 
Board finds that an effective date of January 27, 1998, is 
warranted in this instance.  The Board recognizes that while 
it has granted the appellant's claim for relief, the 
practical and financial effect is not what she sought on 
appeal.

Initially, the Board points out that the appellant's informal 
claim for apportionment in this instance is an original 
claim.  See Costa v. West, 11 Vet. App. 102 (1998).  As 
discussed above, with respect to original apportionment 
claims, the effective date shall be fixed in accordance with 
the facts found.  See 38 C.F.R. § 3.400(e).  In turn, the 
effective date of an award based on an original claim shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a).  Practically, then, the effective date 
of an original claim cannot be earlier than its receipt.  In 
this respect, the Board finds that the evidence of record 
consistently indicates that the appellant did not file a 
claim for benefits (an informal claim for apportionment) 
until January 27, 1998, the date the Seattle RO received the 
appellant's correspondence.  Indeed, at her video hearing 
before a Member of the Board the appellant stated that she 
had not filed anything with the RO prior to her January 1998 
letter.  Accordingly, then, as evidenced by the record, the 
date of receipt of application for apportionment was received 
on January 27, 1998, and at no time before.  That is the 
effective date warranted in this instance.

In reaching this determination, the Board notes the 
appellant's testimony at her video hearing that she spoke 
with someone at the Oakland RO about this matter, sometime in 
1997.  In this respect, the Board notes that such contact was 
not documented in the veteran's claims file.  Also, the Board 
points out that the appellant stated at her video hearing 
that the result of this contact was her filing a claim for 
apportionment, an informal claim that the record shows was 
received in January 1998.  Further, the Board stresses that 
applicable VA regulation requires a formal or informal claim 
to be in writing.  See 38 C.F.R. § 3.1(p); see also Westberry 
v. West, 12 Vet. App. 510 (1999) (concurring opinion).

As to the appellant's concerns regarding the veteran's 
apparent receipt of additional benefits based on listing the 
appellant's daughter as his dependent, an act which 
apparently occurred in 1991, and her daughter never receiving 
any of that money, the Board sympathizes with her situation.  
However, the relief that the appellant seeks in this regard 
can only be addressed in another forum, such as state court.  
Such relief is beyond the purview of the Board.


ORDER

An effective date of January 27, 1998, but no earlier, for an 
award of apportionment to the appellant's minor child, the 
veteran's daughter, is allowed.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

